Meyers, J.,
filed a concurring opinion.
I agree with the majority’s analysis of the mandamus issue in this case. I write separately to address the dissenting opinions. Judge Alcala’s position on mootness is incorrect. Her solution would be similar to saying that if a judge made a pretrial ruling on a suppression hearing and there was a new judge at the trial, then the ruling in the pretrial hearing would be moot. This is simply not the case. A new judge at trial does not render moot the ruling made by another judge in a pretrial hearing.
Additionally, while I agree with Judge Newell that this is a punishment issue, it is no different than conducting a pretrial determination of whether the defendant was a juvenile at the time of the offense or whether the victim of the offense was below the age of six. Both of these are sentencing issues that would determine whether a defendant would be eligible for the death penalty, and both are properly conducted prior to the beginning of the trial.
With the foregoing comments, I join the majority.